Citation Nr: 0915582	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  96-41 559	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
January 1967 and from September 1990 to July 1991, including 
service in Southwest Asia in support of Operations Desert 
Shield and Desert Storm.  Additionally, he has served 
multiple periods of active duty for training with the Army 
Reserves.

This appeal has been before the Board of Veterans' Appeals 
(Board) three times previously in April 1999, June 2004, and 
August 2006.  It has been returned to the Board for further 
appellate review.

The Veteran filed a claim for entitlement to service 
connection for fibromyalgia in May 2003.  No action has been 
taken with regard to this claim.  Therefore it is referred to 
the RO for appropriate action and adjudication.


FINDING OF FACT

The Veteran's service-connected disabilities alone do not 
render him unable to obtain or retain employment.


CONCLUSION OF LAW

A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claim in a letter of January 2008, prior 
to the most recent adjudication of his claim.  He was 
provided with the substance of the regulations governing the 
adjudication of claims for a total disability rating based 
upon individual unemployability due to service-connected 
disabilities in the July 2003 Supplemental Statement of the 
Case.

The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the Veteran was 
provided with such information in a September 2006 letter.

The Veteran's VA medical records, private medical records, 
Social Security records, and VA medical examinations have 
been obtained in support of the Veteran's claim.  
Additionally, the Veteran, himself, has submitted copies of 
relevant documents.  The Veteran presented sworn testimony in 
support of his claim during a February 2002 RO hearing.  He 
and his representative have presented relevant written 
argument in support of his claims.  We are satisfied that all 
relevant and obtainable evidence pertaining to the issues 
decided herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a Veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The Veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In determining whether the Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Van Hoose, ibid.  

Initially, the Board concedes that the Veteran is actually 
unemployed, as he has not worked in many years, and has been 
receiving disability benefits from the Social Security 
Administration since 1998.  His employment background 
includes 21 years of employment as a bank officer and 
experience in air conditioning and refrigeration repair, in 
addition to his Army Reserve activities.  His educational 
background includes high school and subsequent technical 
training.

The question before the Board is whether the Veteran is 
precluded from obtaining and retaining gainful employment 
solely due to his service-connected disabilities. The Social 
Security Administration, on the other hand, in awarding 
benefits to the Veteran was concerned solely with whether he 
could work in light of all his disabilities, both service- 
connected and nonservice-connected.  Review of the Social 
Security decision awarding disability benefits shows, 
however, that that agency considered his primary disability 
to be his aortic aneurysm, and his secondary disability 
precluding employment to be a psychiatric adjustment 
disorder.

The Veteran has been awarded service connection for dysthymic 
disorder, rated as 30 percent disabling; chronic fatigue 
syndrome with memory deficit, rated as 20 percent disabling; 
residuals of a nasal fracture, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling, degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling; 
and bilateral sensorineural hearing loss, rated as 
noncompensable.  The combined disability rating, is 60 
percent.  As such, he does not meet the schedular criteria 
for an award of a total disability rating based upon 
individual unemployability.  In addition to his service-
connected disabilities, the Veteran has significant 
nonservice- connected disabilities, however.  These include 
the aforementioned aortic aneurysm, coronary artery disease, 
hypothyroidism, joint pain, psoriasis, headaches, a tubular 
adenoma of his cecum, chronic sinusitis, multiple level disc 
disease in his back, a sleep disorder, alcoholism, and post-
traumatic stress disorder.

In this case, none of the medical evidence of record supports 
the Veteran's contention that he is rendered unemployable 
solely due to his service-connected disabilities.  Rather the 
medical evidence is to the effect that a combination of 
service-connected disabilities and nonservice-connected 
disabilities prevent him from retaining his previous 
employment as a bank officer or in air conditioning and 
refrigeration repair.  The Social Security decision reflects 
that both service and nonservice-connected disabilities were 
the basis for that agency's finding of unemployability.   

At the behest of the Board's August 2006 remand, the RO 
obtained a medical examination of the Veteran along with an 
opinion as to his employability in April 2007.  Following a 
clinical examination, the examiner concluded that the Veteran 
was not likely to be able to do any physically demanding 
work, but that his service-connected disabilities would not 
preclude him from being able to perform sedentary work. 

The Board is cognizant of the Veteran's sincerely-expressed 
belief that he is rendered unemployable solely by his 
service-connected disabilities.  However, since the Veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding the extent of his service-
connected impairment.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Veteran's representative asserts that the Veteran's 
service-connected dysthymic disorder is more disabling than 
is reflected by the currently-assigned 30 percent disability 
rating, and that if a higher rating were to be assigned to 
the dysthymic disorder, the Veteran would meet the criteria 
for the award of a schedular total disability rating based 
upon individual unemployability.  However, the Veteran has 
not filed a claim for entitlement to an increased disability 
rating for dysthymic disorder.  Furthermore, review of his 
recent VA treatment records reflects that most of his medical 
care pertains to his physical disabilities.  His psychiatric 
symptoms have been stable, his medication regimen is 
beneficial, and his mental health therapy appointments 
average approximately every three months.   

Thus, a grant of a total disability rating based upon 
individual unemployability is not warranted because the 
Veteran's service connected disabilities alone are not shown 
to prevent him from obtaining and retaining a substantially 
gainful occupation.  The Board recognizes that the Veteran's 
service-connected disabilities are significant and, because 
of their severity, have been rated as 60 percent disabling, 
combined.  In this case, because the Veteran's service- 
connected disabilities do not, individually or in 
combination, render him unemployable, a grant of a total 
disability rating for compensation must be denied.  The 
preponderance of the evidence is against the Veteran's claim 
for this benefit.


ORDER

A total disability rating based upon individual 
unemployability is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


